Case 4:14-cv-04001-SOH Document 175                 Filed 04/15/19 Page 1 of 13 PageID #: 3746



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 JAMES STUART and CAREDA L. HOOD,                       )
 individually and on behalf of all others               )
 similarly situated,                                    )
                                                        )
                                Plaintiffs,             )
 v.                                                     )      No. 4:14-cv-04001-SOH
                                                        )
 STATE FARM FIRE & CASUALTY                             )      Hon. Susan O. Hickey
 COMPANY,                                               )
                                                        )
                                Defendant.              )

             STATE FARM’S RESPONSE TO PLAINTIFFS’ MOTION FOR
           ORDER APPROVING CLASS NOTICE PLAN AND CLASS NOTICE

        Defendant State Farm Fire and Casualty Company (“State Farm”) hereby submits its

 response to the Opposed Motion for Order Approving Class Notice Plan and Class Notice (Dkt.

 168, the “Motion”) filed by Plaintiffs James Stuart and Careda Hood (“Plaintiffs”). 1

                                         INTRODUCTION

        As the parties reported at the recent scheduling conference herein, following the Eighth

 Circuit’s affirmance of the Court’s class certification order (Dkt. 142), the parties have conferred

 regarding class notice and have reached agreement as to most aspects of the form and plan for

 notice. 2 However, four significant disputes remain.



 1Plaintiffs in their Motion and proposed class notice plan (Dkt. 168-1, the “Proposed Notice Plan”
 or “Not. Pl.”) inaccurately identify two parties in the case caption who are no longer parties to this
 case – former named plaintiff Jeff Dennington, whose claims were dismissed in March 2016 (Dkt.
 110 at 14); and former defendant State Farm General Insurance Company, which the Court
 dismissed from this case in August 2016 (Dkt. 142 at 15).
 2
   By not objecting to most aspects of Plaintiffs’ Motion, State Farm does not concede the propriety
 of class certification here or that any class claims may properly be maintained. As set forth in
 State Farm’s opposition to Plaintiffs’ motion for class certification (Dkt. 87), State Farm continues
 to maintain that, for myriad reasons, no class should be certified in this matter.
Case 4:14-cv-04001-SOH Document 175                Filed 04/15/19 Page 2 of 13 PageID #: 3747



        First, Plaintiffs’ Proposed Notice Plan contemplates an unnecessary, prejudicial, and

 confusing “banner” advertisement regarding the lawsuit being posted on State Farm’s own website

 or on its mobile application. See Not. Pl. at 3. Such a banner posting is wholly inappropriate,

 improperly prejudicial to State Farm and completely unnecessary, particularly in a case like this

 one involving extensive individualized notice. It is further problematic here given the age of the

 claims at issue, the changes in substantive Arkansas law (which now expressly permits labor

 depreciation by statute), and the risk of confusion to the many thousands of current State Farm

 insureds who are not members of Plaintiffs’ class. No such insurer website banner ad was a part

 of the notice plans the Court adopted in the labor depreciation class settlements that it approved. 3

 The Court should reject Plaintiffs’ website “banner” proposal out of hand.

        Second, Plaintiffs’ Proposed Notice Plan creates unnecessary hurdles for class members

 who may desire to opt out of the class. For example, it requires (without justification) that

 exclusion requests be sent by mail rather than email. Not. Pl. at 4. In addition, it sets an

 unnecessarily tight opt-out deadline at just 60 days after the notice administrator begins mailing

 and publication notice. Id. at 2-5. That is far too abbreviated of a timeline according to guidance

 from the Federal Judicial Center. 4 The proper opt-out deadline here should be set, at a minimum,

 at 90 days after mailing begins, and class members should be permitted to opt out by email.




 3 See Order, Braden v. Foremost Ins. Co. of Grand Rapids, No. 4:15-cv-04114-SOH (W.D. Ark.
 May 21, 2018) (hereinafter, “Braden”), ECF No. 113; Order, Larey v. Allstate Prop. and Cas. Co.,
 No. 4:14-cv-04008-SOH (W.D. Ark. Sept. 25, 2017) (hereinafter, “Larey”), ECF No. 69; Order,
 Green v. Am. Modern Home Ins. Co., No. 4:14-cv-04074-SOH (W.D. Ark. Feb. 28, 2017)
 (hereinafter, “Green”), ECF No. 85.
 4 See Federal Judicial Center, Judges’ Class Action Notice and Claims Process Checklist and Plain
 Language Guide (2010) (hereinafter the “FJC Guide”) (available at https://www.fjc.gov/
 sites/default/files/2012/NotCheck.pdf).

                                                 -2-
Case 4:14-cv-04001-SOH Document 175                 Filed 04/15/19 Page 3 of 13 PageID #: 3748



        Third, Plaintiffs’ Proposed Notice Plan creates an unnecessary dispute by suggesting a

 specific format for the class notice list without justification and further proposing that State Farm

 provide certain data (policy numbers) that is not relevant for class notice and which Plaintiffs

 previously agreed State Farm could omit from the class notice list. State Farm has now collected

 the agreed upon data and has compiled it into a reasonably usable format. Nothing more is

 required.

        Fourth, Plaintiffs’ Proposed Notice Plan is silent as to who should bear the cost of notice.

 For the avoidance of doubt, the final plan should state that Plaintiffs and their counsel will bear

 the costs of notice, as is standard in litigated class notice plans like this one where there has been

 no determination of liability.

        For the reasons set forth herein, State Farm respectfully requests that the Court make the

 aforementioned changes in Plaintiffs’ Proposed Notice Plan before it approves that Plan.

                                            DISCUSSION

 I.     Plaintiffs’ Website “Banner” Proposal Should Be Rejected.

        Rule 23 requires that notice given in 23(b)(3) class actions like this one be “the best notice

 that is practicable under the circumstances, including individual notice to all members who can be

 identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(C). Individual notice is preferred

 due to the fact that merits rulings ultimately will bind absent class members. 5 Plaintiffs’ Proposed


 5
   As discussed at the recent scheduling conference, any such merits rulings (e.g., partial or full
 summary judgment rulings as to class claims) must be delayed until after the expiration of the opt-
 out period in order to safeguard State Farm against so-called “one-way intervention” – i.e., the
 problem of absent class members deciding whether to opt-out only after seeing how the court rules
 on merits issues. See American Pipe & Construction Co. v. Utah, 414 U.S. 538, 547 (1974)
 (discussing changes made to Rule 23 to address the “unfair” situation of “one-way intervention”
 for defendants); Isaacs v. Sprint Corp., 261 F.3d 679, 681-82 (7th Cir. 2001) (reversing grant of
 class certification and case management plan providing for merits determinations prior to issuance
 of class notice because, among other things, “one-way intervention is forbidden” under Rule
 23(c)(2)); Schwarzschild v. Tse, 69 F.3d 293, 295 (9th Cir. 1995) (“The purpose of Rule 23(c)(2)
                                                  -3-
Case 4:14-cv-04001-SOH Document 175                 Filed 04/15/19 Page 4 of 13 PageID #: 3749



 Notice Plan accordingly contemplates extensive individualized notice: a postcard notice will be

 mailed to the last-known address provided by State Farm for each of the insureds who made the

 approximately 16,000 claims potentially falling within the class definition. The notice

 administrator will update those addresses prior to mailing using the National Change of Address

 dataset and the LexisNexis name and address trace database; and, if any postcard is returned as

 undeliverable, the administrator will both re-mail the postcard to any identified forwarding address

 and send an email to the potential class members to the extent an email address was provided by

 State Farm for those insureds. See Not. Pl. at 2. Notwithstanding this comprehensive plan for

 individualized notice (and a further planned publication notice in the Arkansas Democrat-Gazette,

 id. at 3), Plaintiffs also propose that State Farm post an unnecessary, prejudicial, and confusing

 “banner” advertisement regarding the lawsuit on its own website. This proposal should be rejected.

        A.      The Banner is Completely Unnecessary.

        As a threshold matter, Plaintiffs’ proposed banner advertisement is entirely unnecessary

 here given the existing plan for individualized notice. Consistent with Rule 23, Plaintiffs’

 Proposed Notice Plan appropriately targets, individually, persons who may be members of the

 certified class. It directs State Farm to gather names and addresses for all persons who potentially

 meet Plaintiffs’ class definition and then proposes that notice be sent individually to those persons.

 Id. at 1-2. State Farm has complied with the first step already by identifying Arkansas insureds




 is to ensure that the plaintiff class receives notice of the action well before the merits of the case
 are adjudicated.”) (emphasis in original). State Farm’s proposed case management plan (Dkt. 164
 at 5) properly scheduled briefing on dispositive motions to begin in December 2019 – well after
 the completion of class notice as proposed here.

                                                  -4-
Case 4:14-cv-04001-SOH Document 175                Filed 04/15/19 Page 5 of 13 PageID #: 3750



 who made claims within the relevant time period and whose last-uploaded estimate reflected

 application of depreciation to the labor component of estimated repair costs. 6

         Under these circumstances, and given that Plaintiffs already propose to publish notice in

 an Arkansas newspaper, there is no need for a further “publication”-like notice on State Farm’s

 website. Indeed, to State Farm’s knowledge, in the rare circumstances in which courts have

 approved class notice-related postings on a defendant’s website, they have done so only because

 there is no way to provide the individualized notice preferred under Rule 23. See, e.g., Jermyn v.

 Best Buy Stores, L.P., No. 08 CIV. 00214 CM, 2010 WL 5187746, at *4, *8 (S.D.N.Y. Dec. 6,

 2010) (approving the posting of class notice on Best Buy’s website as “a form of publication—

 and not individual—notice” in a case where “class members cannot be identified for purposes of

 sending individual notice” and, thus, “individual notice is impossible”). No such obstacle to

 individual notice exists in this case.

         B.      The Banner is Prejudicial and Without Justification.

         A further issue with Plaintiffs’ banner proposal is that, as several courts have recognized,

 requiring a defendant to post notice of a class action on its own website is unfairly prejudicial to

 the defendant – especially when it does not materially increase the number of class members who

 receive notice. See, e.g., Beltran v. InterExchange, Inc., No. 14-CV-03074-CMA-CBS, 2017 WL

 4418684, at *6 (D. Colo. Apr. 28, 2017) (agreeing that requiring the posting of notice on

 defendants’ websites “could negatively and unfairly impact Defendants’ business interests,” and




 6 As State Farm demonstrated in opposition to class certification, some insureds whose last-
 uploaded estimate reflects application of labor depreciation may in fact have had their claim paid
 up front on a replacement cost basis and may never have received an actual cash value (“ACV”)
 payment with labor depreciation applied. See, e.g., Dkt. 87 at 9-10, 23-24. Thus, the potential
 class members State Farm has identified, involving approximately 16,000 claims during the
 relevant time period, may be somewhat overinclusive.

                                                 -5-
Case 4:14-cv-04001-SOH Document 175                Filed 04/15/19 Page 6 of 13 PageID #: 3751



 rejecting the proposal because it “has only an incremental chance of reaching plaintiffs who

 otherwise would [not] receive notice”); Mark v. Gawker Media LLC, No. 13-CV-4347 AJN, 2014

 WL 5557489, at *4 (S.D.N.Y. Nov. 3, 2014) (rejecting proposal to post notice link on defendants’

 website because such action “extracts a cost from Defendants, and has the potential to appear

 punitive, while the incremental chance that potential plaintiffs who do not otherwise receive notice

 would see it and become aware of their rights is small”). These same concerns apply here.

         First, posting a banner advertisement on the website Plaintiffs reference in their Proposed

 Notice Plan (https://www.statefarm.com/customer-care/insurance-bill-pay) could have significant

 repercussions to State Farm’s business. Among other things, the website is not limited to

 Arkansas, much less to insureds who had structural damage policies with State Farm Fire and

 Casualty Company. Rather, it is a payment login page available for all State Farm customers,

 whether for auto insurance, life insurance, or any other variety of insurance. Declaration of Wade

 Smith, attached as Exhibit A, at ¶¶ 4-5. Moreover, the website is not even restricted to insurance

 customers. As the header at the top of the website indicates, the page is accessible to State Farm

 banking customers as well:




 Id. at ¶ 6.

         Although there are only approximately 16,000 claims at issue in the class, in 2018 alone

 there were 5 million unique visitors to the website – some of whom may be prospective customers

 of State Farm. Id. at ¶¶ 6-7. Thus, even if the banner advertisement could somehow be restricted


                                                 -6-
Case 4:14-cv-04001-SOH Document 175                Filed 04/15/19 Page 7 of 13 PageID #: 3752



 to people accessing the website (or the mobile application) from Arkansas, it would still be seen

 by an overly broad group of existing and prospective State Farm customers – and would prompt

 all manner of questions to State Farm from people who are not, and could never be, members of

 the certified class. It further would negatively impact State Farm’s brand in that it would display

 notice of class litigation against State Farm prominently on the company’s website.

        Furthermore, Plaintiffs’ proposal is completely devoid of factual support to show that a

 banner advertisement on State Farm’s website (or on its mobile application) will materially

 increase the number of class members who receive notice. Indeed, some courts have been reluctant

 to include banner advertisements as part of a notice plan absent proof that the advertisements will

 work. See, e.g., In re Motor Fuel Temperature Sales Practices Litig., No. 07-MD-1840-KHV,

 2013 WL 139732, at *2 (D. Kan. Jan. 10, 2013) (rejecting proposed notice plan based in part on

 banner advertisements, and referencing study suggesting “that more than 90 per cent of people do

 not click on banner advertisements”); Brown v. Sega Amusements, U.S.A., Inc., No. 13 CIV. 7558

 RMB HBP, 2015 WL 1062409, at *2 (S.D.N.Y. Mar. 9, 2015) (rejecting notice plan based in part

 on banner advertisements because plaintiff “provides no factual basis for its assertion that the

 various proposed ‘banner ads’ are likely to be seen by any, much less most or all, potential class

 members”). Here, Plaintiffs do not make any showing that class members who are still State Farm

 insureds (six to nine years after the date of the relevant claims herein) would be likely to click on

 the banner advertisement at the payment login page and would not otherwise receive notice

 through the mail.

        C.      The Banner Will Confuse Current State Farm Insureds.

        Posting the banner advertisement on State Farm’s website or on its mobile application is

 further unwarranted here given the significant risk of confusion to current State Farm insureds. In

 particular, if a current Arkansas State Farm insured clicks on the banner and reads the notice, they
                                                 -7-
Case 4:14-cv-04001-SOH Document 175                 Filed 04/15/19 Page 8 of 13 PageID #: 3753



 could very well be confused given that current Arkansas law, as adopted in their policies, expressly

 permits the very conduct about which Plaintiffs here complain, see ARK. CODE § 23-88-106(a)(2)

 (2017), as does the law in the majority of jurisdictions nationwide. 7 This risk of confusion is

 unavoidable both for current State Farm insureds who also happen to be members of Plaintiff’s

 class and for current State Farm insureds who are not, and will never be, members of Plaintiffs’

 class. Given Plaintiffs’ failure to show that the proposed banner advertisement will materially

 increase the number of class members who receive notice, this risk of confusion is unacceptable.

        D.      The Banner is Inconsistent with Notice Plans this Court Has Approved.

        None of the notice plans in any of the labor depreciation class action cases settled before

 this Court – each of which involved most of the same attorneys who represent Plaintiffs here –

 included (or even proposed) a website banner on the defendant’s website. See Orders from Braden,

 Larey, and Green cited at note 3, supra. That track record fully demonstrates the absence of any

 need or occasion for Plaintiffs’ proposal for a banner ad on State Farm’s website here. 8

 II.    Plaintiffs’ Proposed Notice Plan Creates Unnecessary Hurdles for Opt-Outs.

        Class members must have a fair opportunity to choose whether to opt out of the class after

 receiving notice, and this right – “essentially an interest in due process” – must be protected. Smith

 v. SEECO, Inc., 865 F.3d 1021, 1025-26 (8th Cir. 2017). The Federal Judicial Center likewise

 instructs that there should be “no unnecessary hurdles that make it difficult for class members to

 exercise their right[] to opt out.” FJC Guide, supra note 4, at 1. Plaintiffs’ Proposed Notice Plan



 7
   See Cranfield v. State Farm Fire & Cas. Co., 340 F. Supp. 3d 670, 677 (N.D. Ohio 2018)
 (collecting cases), appeal docketed, No. 19-3004 (6th Cir. Jan. 2, 2019).
 8
   Moreover, Plaintiffs’ counsel here offered to drop the banner proposal entirely if State Farm
 would agree to pay for half of the costs of notice. As noted in Section IV, supra, such cost-shifting
 is insupportable under established law. This also amply illustrates that the banner proposal is
 unnecessary and not a meaningful element of Plaintiffs’ notice plan.

                                                  -8-
Case 4:14-cv-04001-SOH Document 175                 Filed 04/15/19 Page 9 of 13 PageID #: 3754



 here includes two unnecessary hurdles: (1) it precludes opt outs by email; and (2) it sets the opt-

 out deadline at just 60 days after the notice administrator begins mailing and publication notice.

 Both proposals should be modified.

         There is no good reason (and certainly none offered by Plaintiffs with their plan) for why

 class members should be precluded from opting out by email in addition to by regular mail. As

 long as the email contains the key information specified in the long-form notice, i.e., the case

 name, a statement that the class member wants to be excluded, and the opt-out’s name and contact

 information, see Not. Pl., Ex. B at 5, there is no need to create an artificial requirement of physical

 mailing. Indeed, there may be a number of class members who “wish to opt out” but “would not

 be inclined to a make a trip to the post office” and pay money to send a physical letter. Murphy v.

 LenderLive Network, Inc., No. 13-CV-03135-RBJ, 2014 WL 5396165, at *6 (D. Colo. Oct. 22,

 2014). Those class members should have the same right to exclude themselves as those individuals

 who have time or inclination to go to the post-office. See id. (rejecting proposed physical mailing

 requirement for opt-outs and ordering plaintiffs to advise class members of their right to opt-out

 “via . . . email”).

         Second, Plaintiffs’ proposed opt-out deadline – just 60 days after the notice administrator

 begins mailing and publication – is too short. Although publication notice under the Proposed

 Notice Plan starts on the first date of mailing, it continues for four weeks thereafter. Not. Pl. at 3.

 Thus, there may be class members who do not see the publication until 28 days into the opt-out

 period. Under Plaintiffs’ proposed schedule, those class members will have barely 30 days to

 decide whether to opt out of the class. Similarly, under the Proposed Notice Plan, any postcard

 notices returned as undeliverable are re-mailed to the forwarding address. Id. at 2. Given the age

 of the claims at issue here (2010-2013), there likely will be class members whose address



                                                  -9-
Case 4:14-cv-04001-SOH Document 175               Filed 04/15/19 Page 10 of 13 PageID #: 3755



 information is outdated. The initial mailing and return process could itself take up to two weeks,

 plus another week if the mail is forwarded to a new address. Thus, class members who receive

 forwarded mail could again have only a little more than 30 days to decide whether to opt out. That

 timeframe is far too abbreviated. According to the Federal Judicial Center, a “minimum of 30

 days is necessary from completed dissemination before [opt-out] deadlines, with 60–90 days

 preferred.” FJC Guide, supra note 4, at 1 (emphasis added). The additional time “allows for re-

 mailings, fulfillment of requests for more information, and consideration of rights and options.”

 Id. To account for the extended publication schedule and the potential for re-mailings in this case,

 State Farm submits that an opt-out deadline of at least 90 days from the date of mailing would be

 more appropriate.

 III.   Plaintiffs’ Proposed Format for the Notice List Creates an Unnecessary Dispute.

        Even though the parties conferred and agreed regarding the data State Farm would provide

 for the class notice list, Plaintiffs’ Proposed Notice Plan creates a new, unnecessary dispute by

 proposing a data field that is not needed for class notice and further proposing that the data be

 produced in a particular format. Not. Pl. at 1-2 & Ex. D.

        During the meet and confer process on notice issues, State Farm advised Plaintiffs that it

 would provide the following data fields in the notice listing: name, mailing address, email address

 (if known), date of loss, and claim number. See Feb. 26, 2019 email attached as Exhibit B.

 Plaintiffs agreed during a meet and confer discussion that these data fields were sufficient. State

 Farm has now collected the agreed data for all potential class members and has compiled that data

 into a reasonably usable spreadsheet and is readying the same for production.

        With their Proposed Notice Plan, however, Plaintiffs have now suggested that a further

 data field be included – namely, “policy number” – and have also proposed, without justification,

 that State Farm conform its notice spreadsheet to Plaintiffs’ preferred spreadsheet format. See
                                                -10-
Case 4:14-cv-04001-SOH Document 175                Filed 04/15/19 Page 11 of 13 PageID #: 3756



 Not. Pl. at 1-2 & Ex. D. Neither proposal is necessary here. First, State Farm has already agreed

 to provide the claim number associated with each potential class member. That number already

 identifies the claims potentially at issue in the case. It would be a waste of resources to force State

 Farm to modify the class notice list data it has already collected. 9 Second, there is no need for

 State Farm to conform the notice list to the precise column headers and column format requested

 by Plaintiffs (or for the Court to supervise such issues). State Farm will provide the relevant data

 fields – name, mailing address, email address (if known), date of loss, and claim number – in a

 reasonably useable spreadsheet format. Nothing more is required.

 IV.    Plaintiffs and Their Counsel Should Bear the Cost of Notice.

        Finally, although the Proposed Notice Plan is silent as to the costs of notice, State Farm

 submits that for the avoidance of doubt, the Plan should specify that Plaintiffs and their counsel

 should bear the costs. That result is consistent with the “usual rule,” namely, “that a plaintiff must

 initially bear the cost of notice to the class.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178

 (1974). Moreover, although some courts have shifted notice costs to the defendant “once the

 defendant’s liability has been established,” Barfield v. Sho-Me Power Elec. Co-op, No. 2:11-cv-

 4321, 2014 WL 1955107, at *8 (W.D. Mo. May 14, 2014), no decision on the merits has yet issued

 here. Plaintiffs effectively concede this point throughout their proposed notice:

        •   “The Court has not yet decided whether State Farm did anything wrong.” Not. Pl., Ex.
            B at 1.

        •   “Lawyers must prove the claims against State Farm at a trial . . . .” Id.

        •   “The trial is to decide whether the claims being made against State Farm are correct.”
            Id. at 3.


 9State Farm, in any event, has already responded to interrogatories with data indicating the policy
 numbers associated with the State Farm insureds who made the claims potentially within the
 certified class.

                                                  -11-
Case 4:14-cv-04001-SOH Document 175                   Filed 04/15/19 Page 12 of 13 PageID #: 3757



        •   “The Court has not yet ruled on Plaintiffs’ claims or State Farm’s defenses.” Id.

        •   “No money is available now because the Court has not yet decided whether State Farm
            did anything wrong.” Id.

        •   “During the trial, the Judge or jury will hear all of the evidence to help reach a decision
            about whether the Plaintiffs or State Farm are right about the claims in the lawsuit.
            There is no guarantee that the Plaintiffs will win or that they will get any money for the
            Class.” Id. at 7.

        Plaintiffs did not seek any shifting of costs in their Motion and it would be too late for them

 to make the request for the first time in a reply.

                                           CONCLUSION

        For all of the foregoing reasons, State Farm respectfully requests that the Court make the

 changes discussed herein before approving Plaintiffs’ Proposed Notice Plan. State Farm will

 submit a Proposed Order regarding Plaintiffs’ Proposed Notice Plan for the Court’s consideration.

 Dated: April 15, 2019                                   /s/ Joseph A. Cancila, Jr.

                                                         John E. Moore
                                                         Beverly A. Rowlett
                                                         MUNSON, ROWLETT, MOORE & BOONE, P.A.
                                                         Regions Center
                                                         400 West Capitol Avenue, Suite 1900
                                                         Little Rock, AR 72201
                                                         (501) 374-6535

                                                         Joseph A. Cancila, Jr. (pro hac)
                                                         Heidi Dalenberg (pro hac)
                                                         Jacob L. Kahn (pro hac)
                                                         Tal C. Chaiken (pro hac)
                                                         RILEY SAFER HOLMES & CANCILA LLP
                                                         70 W. Madison St., Suite 2900
                                                         Chicago, IL 60602
                                                         (312) 471-8700

                                                         Attorneys for Defendant State Farm
                                                         Fire and Casualty Company




                                                  -12-
Case 4:14-cv-04001-SOH Document 175              Filed 04/15/19 Page 13 of 13 PageID #: 3758



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

 the CM/ECF system which will send notification of such filing to all parties of record.

 This 15th day of April 2019.


                                                           /s/ Joseph A. Cancila, Jr.
